Title: To Benjamin Franklin from Jonathan Belcher, 28 March 1752
From: Belcher, Jonathan
To: Franklin, Benjamin


Sir
Eliz: Town (NJ) March 28th: 1752
I have your kind Letter of 24: Instant and thank your care in sending forward the snake root to Boston.
I am glad your Apparatus got so safe to hand as it did. I am sorry and ask pardon for the misfortune that happend to the Globe the repairing of which I wou’d thankfully pay.
I am but lately recoverd of a pretty smart attack of a Fever. When I am a little stronger I intend to continue the Electrical Operation.
I intend this by your Neighbour Mr. Bradford whom I have desired to pay you for the snake root and for your paper to this time.
I am on all Occasions you may please to mention Sir Your Assured Friend and M[ost] H[umble] S[ervant].
Mr. Franklin (per Mr. Bradford)
